

U.S. XPRESS ENTERPRISES, INC.
1995 NON-EMPLOYEE DIRECTORS STOCK AWARD AND OPTION PLAN


1.  Purpose


The purpose of this Plan is to (1) encourage ownership of Company Stock by
non-employee directors and thereby align such directors' interests more closely
with the interests of stockholders of the Company, and (2) assist the Company in
securing and retaining highly qualified persons to serve as non-employee
directors, in which position they may contribute to the long-term growth and
profitability of the Company, by affording such persons an opportunity to
acquire Stock.


2.  Definitions


Whenever used in this Plan, the following terms will have the respective
meanings set forth below:


(a)    "Board" means the Company's Board of Directors as constituted from time
to time.


(b)    "Change of Control" means (i) a change of 1/3 or more of the directors
within any 12 month period, (ii) a change of 1/2 or more of the directors of the
Company within any 24 month period, or (iii) the acquisition by any person of
the ownership of or right to vote 35% or more of the Company's outstanding
voting stock. For purposes of this paragraph, a "person" shall mean any person,
corporation, partnership or other entity and any affiliate or associate thereof
and "affiliate" and "associate" shall have the meanings given to them in Rule
12b-2 of the Exchange Act.


(c)    "Company" means U.S. Xpress Enterprises, Inc., a Nevada corporation, or
any successor thereto by merger, consolidation, or statutory share exchange.


(d)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule thereunder will be
deemed to include successor provisions thereto and rules thereunder.


(e)    "Fair Market Value" of Stock means the closing sales price as reported in
The Wall Street Journal, or the average of the high and low bids on such day if
no sale exists.


(f)    "Meeting Fees" means fees payable to a non-employee director of the
Company for attendance at meetings of the Board or committees of the Board.




    1  

--------------------------------------------------------------------------------

 


(g)    "Option" means the right, granted to a Participant under Section 6, to
purchase Stock pursuant to the relevant provisions of this Plan at the Option
Price for a specified period of time, not to exceed ten years from the date of
grant, which period of time shall be subject to earlier termination prior to
exercise in accordance with Section 6(b) of this Plan.


(h)    "Option Price" means an amount per share of Stock purchasable under an
Option equal to 100% of the Fair Market Value of the Stock determined on the
date of grant of an Option, to be payable upon exercise of such Option.


(i)    "Participant" means a non-employee director who is eligible to receive,
and is granted, Options or Stock under the Plan.


(j)    "Plan" means this 1995 Non-Employee Directors Stock Award and Option
Plan.


(k)    "Retainer" means the annual amount of retainer payable to a non-employee
director of the Company for a full year's service on the Board and shall exclude
meeting fees payable for attendance at meetings of the Board or committees for
that year.


(1)    "Stock" means the Class A Common Stock of the Company, par value $.01 per
share.


3.  Number and Source of Shares Available Under the Plan


The total number of shares of Stock reserved and available for issuance under
the Plan is 50,000 subject to adjustment as provided in Section 8 below. Such
shares may be previously issued and outstanding shares of Stock reacquired by
the Company and held in its treasury, or may be authorized but unissued shares
of Stock, or may consist partly of each. If any Option expires or terminates for
any reason without having been exercised in full, the unpurchased shares subject
to the Option will again be available for purposes of the Plan. The foregoing
notwithstanding, the counting of shares of Stock issued or subject to Options
under the Plan against the number reserved and available for issuance under the
Plan shall in all respects comply with applicable requirements of Rule 16b-3
under the Exchange Act.


4.  Administration of the Plan


The Plan will be administered by the Board, provided that any action by the
Board will be taken only if approved by the affirmative vote of a majority of
the directors who are not then eligible to participate under the Plan.
 



    2  

--------------------------------------------------------------------------------

 


5.  Eligibility
 
Each director of the Company who, on any date on which an Option or Stock is to
be granted (as specified in Sections 6 and 7 of the Plan), is not an employee of
the Company or any parent or subsidiary of the Company or an employee who has
retired under the Company's or any such parent's or subsidiary's retirement
income or pension plan, will be eligible to receive Options or Stock under the
Plan. The foregoing notwithstanding, no director who is serving on the Board as
a result of a nomination or appointment pursuant to the terms of any debt
instrument, preferred stock, underwriting agreement, or other contract entered
into by the Company will be eligible to participate in the Plan. No person other
than those specified in this Section 5 will participate in the Plan.


6.  Stock Options


An Option to purchase 1,200 shares of Stock will be granted each year at the
close of business on the date on which directors (or a class of directors if the
Company then has a classified Board) are elected or reelected, to each director
who is then eligible to participate under Section 5 hereof; provided, however,
that a director shall not be granted Options to purchase more than 1,200 shares
during any one calendar year under the Plan. Options granted under the Plan will
be non-qualified stock options which will be subject to the following terms and
conditions:


(a)    Option Price. The Option Price per share of Stock purchasable under an
Option will be equal to 100% of the Fair Market Value of Stock determined on the
date of grant of the Option.


(b)    Option Term; Termination of Service. Each Option will expire at the
earlier of (i) ten years after the date of grant, (ii) 13 months after the
Participant ceases to serve as a director of the Company due to death,
incapacity, or retirement at or after age 65, or (iii) at the time the
Participant ceases to serve as a director of the Company for any reason other
than death, incapacity, or retirement at or after age 65.


(c)    Exercisability. An Option shall be or become cumulatively exercisable (in
whole or in part and from time to time) based upon the anniversary of the date
of grant of the Option. An Option shall be or become immediately exercisable
according to the following table:


Percent of Shares Subject to
Option Which Are Exercisable
Anniversary of
Date of Grant
100%
3
66 2/3%
2
33 1/3%
1





    3  

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, an Option previously granted to a Participant who
ceases to serve as a director of the Company due to death, incapacity, or
retirement at or after age 65 or upon a Change in Control will become
exercisable with respect to all shares of Stock subject thereto at the time such
Participant ceases to serve as a director of the Company (if such Option is not
otherwise exercisable as to all such shares of Stock at that time) or upon the
Change in Control.


(d)    Method of Exercise. Each Option will be exercised, in whole or in part,
by giving written notice of exercise to the Company specifying the Option to be
exercised and the number of shares to be purchased, and accompanied by payment
in full of the Option Price in cash (including by check) or by surrender of
shares of Stock of the Company acquired by the Participant at least one year
prior to the exercise date and having a Fair Market Value at the time of
exercise equal to the Option Price, or a combination of a cash payment and
surrender of such Stock. The cash proceeds from such payment will be added to
the general funds of the Company and will be used for its general corporate
purposes. Any shares of previously acquired Stock tendered to the Company in
payment of the Option Price will be added by the Company to its treasury stock
to be used for its general corporate purposes. As soon as practicable after the
receipt of written notice and payment, the Company will, without stock transfer
taxes to the Participant or to any other person entitled to exercise an Option
pursuant to this Plan, deliver to the Participant or such other person
certificates for the requisite number of shares of Stock.


(e)    Non-transferability of Options. Options will not be transferable by a
Participant except by will or the laws of descent and distribution (or to a
designated beneficiary in the event of a Participant's death) and, if then
required under Rule 16b-3, will be exercisable during the lifetime of a
Participant only by such Participant or his or her guardian or legal
representative. Certain additional restrictions on transferability may apply
under Section 10(c) hereof.


(f)    Death of a Participant. In the event of the death of a Participant (i)
while serving as a director of the Company, (ii) within the 13-month period
specified in Section 6 (b) after cessation of service as a director by reason of
disability or retirement, any Option theretofore granted to such Participant may
be exercised by the estate of the Participant or by any person to whom the
Participant may have bequeathed the Option or whom the Participant may have
designated to exercise the Option under the Participant's last will or in a
beneficiary designation filed with the Secretary of the Company, or by the
Participant's personal representatives if the Participant has died intestate, at
any time within a period of one year after the Participant's death, but not
after ten years from the date of grant of such Option.


7.          Stock in Lieu of Cash Retainer and Meeting Fees


At the option of a Participant exercised by delivering written notice to the
Company in advance of each fiscal year, Stock will be paid to each Participant
in lieu of cash in the amount of the Retainer and Meeting Fees for such year to
the extent and subject to the terms and conditions set forth below. Each such
option exercise shall be effective for the Retainer and Meeting Fees payable to
such Participant in the succeeding fiscal year.


    4  

--------------------------------------------------------------------------------

 




(a)    Stock Payment. The number of shares of Stock to be paid under this
Section 7 will be equal to (i) the amount of the annual Retainer divided by (ii)
the Fair Market Value of Stock as determined on the first business day of that
fiscal year and (i) the amount of Meeting Fees divided by (ii) the Fair Market
Value of the Stock on the date of applicable Board meeting. No fractional shares
of Stock will be granted; instead, the cash remainder will be paid to the
Participant. As promptly as practicable after the first business day of the
fiscal year in the case of the payment of Stock in lieu of the Retainer and
after the applicable meeting date in the case of the payment of Stock in lieu of
Meeting Fees, the Company will deliver to the Participant one or more
certificates representing the Stock, registered in the name of the Participant
(or, if directed by the Participant, in joint names of the Participant and his
or her spouse).


(b)    Rights of the Participant. Except for the terms and conditions set forth
in this Plan, a Participant paid Stock in lieu of the Retainer in cash will have
all of the rights of a holder of the Stock, including the right to receive
dividends paid on such Stock and the right to vote the Stock at meetings of
stockholders of the Company. Upon delivery, such Stock will be nonforfeitable.


8.   Adjustment Provisions


In the event any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Company, stock split or reverse split, extraordinary dividend, liquidation,
dissolution, or other similar corporate transaction or event affects Stock such
that an adjustment is determined by the Board to be appropriate in order prevent
dilution or enlargement of Participants' rights under the Plan, then the Board
will, in a manner that is proportionate to the change to the Stock and is
otherwise equitable, adjust (i) any or all of the number or kind of shares of
Stock reserved for issuance under the Plan and (ii) the number or kind of shares
of Stock to be subject to Options thereafter granted automatically under Section
6, and (iii) the number and kind of shares of Stock issuable upon exercise of
outstanding Options, or the Option Price per share thereof, provided that the
number of shares subject to any Option will always be a whole number.


9.    Changes to the Plan and Awards


(a)    Changes to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or authority to grant Options or pay Stock under the Plan
without the consent of stockholders or Participants, except that any such
amendment, alteration, suspension, discontinuation, or termination will be
subject to the approval of the Company's stockholders within one year after such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, or if the Board in its
discretion determines that obtaining such stockholder approval is for any reason
advisable; provided, however, that, without the consent of an affected


    5  

--------------------------------------------------------------------------------

 


Participant, no such amendment, alteration, suspension, discontinuation, or
termination may impair the rights of such Participant under any Option or Stock
theretofore granted or paid to him or her hereunder and provided further, that
any Plan provision that specifies the directors who may receive Options or
Stock, the amount and price of securities to be awarded to such directors, and
the timing of awards to such directors, or is otherwise a "plan provision"
within the meaning of Rule 16b-3(c)(2)(ii)(B) under the Exchange Act, shall not
be amended more than once every six months, other than to comport with changes
in the Internal Revenue Code of 1986, as amended, the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder.


(b)    Changes to Outstanding Awards. Except as limited under Section 10(d), the
Board may amend, alter, suspend, discontinue, or terminate any Option
theretofore granted hereunder and any agreement relating thereto or any payment
of Stock hereunder provided; however, that, without the consent of an affected
Participant, no such amendment, alteration, suspension, discontinuation, or
termination may impair the rights of such Participant under or with respect to
any Option or Stock theretofore granted or paid to him or her or any agreement
relating thereto.


10.                   General Provisions


(a)    Consideration for Grants; Agreements. Options and Stock will be granted
or paid under the Plan in consideration of the services of Participants and,
except for the payment of the Option Price in the case of an Option, no other
consideration shall be required therefor. Grants of Options will be evidenced by
agreements executed by the Company and the Participant containing the terms and
conditions set forth in the Plan together with such other terms and conditions
not inconsistent with the Plan as the Board may from time to time approve.


(b)    Compliance with Securities Laws, Listing Requirements, and Other Laws and
Obligations. The Company will not be obligated to issue or deliver Stock in
connection with any Option or payment of Stock under Section 7 in a transaction
subject to the registration requirements of the Securities Act of 1933, as
amended, or any state securities law, subject to any requirement under any
listing agreement between the Company and the NASDAQ Stock Market or any other
national securities exchange or automated quotation system, or subject to any
other law, regulation, or contractual obligation, until the Company is satisfied
that such laws, regulations, and other obligations of the Company have been
complied with in full. Certificates representing shares of Stock delivered under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be applicable under such laws, regulations, and other obligations of the
Company, including any requirement that a legend or legends be placed thereon.


(c)    Additional Restrictions under Rule 16b-3. Unless a Participant could
otherwise transfer Stock issued under Section 7 or Stock issued upon exercise of
an Option without incurring liability under Section 16(b) of the Exchange Act,
(i) Stock issued under Section 7 must be held for at least six months from the
date of acquisition by the Participant, and (ii) with respect to Stock issued
upon exercise of Options, at least six months must elapse from the date of
acquisition of the Option to the date of disposition of the Stock issued upon
exercise of the Option. These restrictions will apply in addition to any other
restriction under the Plan.


    6  

--------------------------------------------------------------------------------

 




(d)    Compliance with Rule 16b-3. It is the intent of the Company that this
Plan comply in all respects with applicable provisions of Rule 16b-3 under the
Exchange Act in connection with any grant of Options or payment of Stock to a
person who is subject to Section 16 of the Exchange Act. Accordingly, if any
provision of this Plan or any agreement relating to an Option or Stock does not
comply with the requirements of Rule 16b-3 as then applicable to any such
person, or would cause any Participant to no longer be deemed a "disinterested
person" within the meaning of Rule 16b-3, such provision will be construed or
deemed amended to the extent necessary to conform to such requirements with
respect to such person. In addition, the Board shall have no authority to make
any amendment, alteration, suspension, discontinuation, or termination of the
Plan or any agreement hereunder or take other action if such authority would
cause a Participant's transactions under the Plan to be not exempt, or
Participants to no longer be deemed "disinterested persons," under Rule 16b-3
under the Exchange Act.


(e)    Continued Service as an Employee. If a Participant ceases serving as a
director and, immediately thereafter, is employed by the Company or any
subsidiary, then, solely for purposes of Section 6(b) of the Plan, such
Participant will not be deemed to have ceased service as a director at that
time, and his or her continued employment by the Company or any subsidiary will
be deemed to be continued service as a director; provided, however, that such
former director will not be eligible for additional grants of Options or
payments of Stock under the Plan.


(f)    No Right to Continue as a Director. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant any right to continue to
serve as a director of the Company.


(g)    No Stockholder Rights Conferred. Nothing contained in the Plan or any
agreement hereunder will confer upon any director any rights of a stockholder of
the Company unless and until shares of Stock are in fact issued to such
Participant upon the valid exercise of an Option or upon the payment of Stock.


(h)    Governing Law. The validity, construction, and effect of the Plan and any
agreement hereunder will be determined in accordance with the laws of the State
of Nevada, without giving effect to principles of conflicts of laws, and
applicable federal law.


11.   Effective Date and Duration of Plan


    The Plan will be effective at the time stockholders of the Company have
approved it by the affirmative votes of the holders of a majority of the
securities of the Company present in person or represented by proxy, and
entitled to vote at a meeting of Company stockholders duly held in accordance
with the Nevada General Corporation Law, or any adjournment thereof, or by the
written consent of the holders of a majority of the securities of the Company
entitled to vote in accordance with applicable provisions of the Nevada General
Corporation Law. The Plan will remain in effect until such time as the Board may
act to terminate the Plan pursuant to Section 9(a), or until such time as no
Stock remains available for issuance under the Plan and the Company has no
further rights or obligations under the Plan with respect to Options or Stock
granted or paid under the Plan.


    7  

--------------------------------------------------------------------------------

 
